DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 7, 14, and 20 each recite “dry mixing” and “dry compression”. Except for these recitations in the claims, the specification provides no other description of these terms or provide any additional information that may make these features distinguishable over the relevant art. It is noted that there are various mixing and compression modes that may not be regarded as “dry”. However, relevant literature discloses that such methods of mixing and compression appear to be interchangeable and appear to be a matter of design or preference.
As best understood by the examiner, art disclosing powdered constituents which are mixed and or compressed are considered to be capable of being dry mixed and/or dry compressed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, 14, and 20 each recite “dry mixing” and “dry compression”. Except for these recitations in the claims, the specification provides no other description of these terms or provide any additional information that may make these features distinguishable over the relevant art. It is noted that there are various mixing and compression modes that may not be regarded as “dry”. However, relevant literature discloses that such methods of mixing and compression maybe interchangeable and appear to be a matter of design or preference.
As best understood by the examiner, art disclosing powdered constituents which are mixed and or compressed are considered to be capable of being dry mixed and/or dry compressed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 14, and 20 each recite “dry mixing” and “dry compression”. As the specification does not provide any detail regarding “dry mixing” and “dry compression”. These phrases/limitations are found to be indefinite as it is not possible to determine the metes and bounds of the claims. 
The examiner finds that as the art, cited below, teaches powdered constituents, these constituents are capable of being “dry mixed” and “dry compressed”. Further, the description provides no guidance into any possible distinguishing features that may be created because of the “dry mixing” and “dry compression”. Still further, as relevant literature discloses that such methods of mixing and compression maybe interchangeable and appear to be a matter of design or preference, it is not possible to determine any distinguishing features, of the as-recited claims, over the art cited below due to the use of “dry mixing” and/or “dry compression”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 14-16, and 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20090151949) in view of Clark et al. (US 20020129726) and in view of Onbattuvelli et al. (The effects of nanoparticle addition on SiC and AlN powder–polymer mixtures: Packing and flow behavior - “Nano”).
Regarding claims 1, 7, 14, and 20: Marya discloses liner for a shaped-charge, a method for forming a liner for use in a shaped-charge and penetrating a subterranean formation from a wellbore (Figs. 1, 2, 4, 9, 10; [0028], [0029], [0038]). Marya discloses combining a powdered metal, a powdered metal binder, and a selected amount of nanoparticle material to create or produce a mixture ([0042], [0043], [0049] - Marya’s combining of powdered constituents is found as disclosing a “mixing” of the constituents). Marya discloses forming the mixture into a rigid body or a conical rigid body (Figs. 4, 9, 10; [0038]). 
Marya is silent regarding the details of how mixing and forming components is carried out or implemented and thus does not explicitly disclose that the mixing of a powdered metal, a powdered metal binder, and a selected amount of nanoparticle material is a dry mixing. At the time that the invention was made, it would have been obvious to one having ordinary skill in the art to have dry mixed the powdered metal, the powdered metal binder, and the selected amount of nanoparticle material. As Marya 
Further, Marya does not explicitly disclose that forming the mixture into a rigid body entails a compression step or that the compression is a dry compression. Clark discloses that rigid components of a powdered mixture can be formed through compression ([0005], [0014] - [0016]). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art to have formed the rigid body, of Marya, using a compressive forming as taught by Clark. As Marya clearly discloses a rigidly formed liner and as Clark explicitly teaches such a formation through compression, it would have been within routine skill to have selected a particular method of forming a rigid component from a mixture of powdered constituents from a finite selection of known forming methods. Such a selection would have been predictable with a reasonable expectation of success and with no unexpected results. 
Marya, as modified by Clark, discloses the desire for a higher density material ([0034], [0043], [0044], [0045]) but does not explicitly disclose increasing a density of the liner with the addition of the selected amount of nanoparticle material. Nano discloses that the addition of the selected amount of nanoparticle material will increase the mixture density (abstr.). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art to have added a selected amount of nanoparticle material, as disclosed by Nano, to the mixture of Marya, as modified by Clark, to form a material having a desired density for use in subterranean drilling. As 
Marya, as modified by Clark and Nano, discloses positioning a shaped charge in the wellbore having a housing 202, a quantity of high-explosive 204 positioned in the housing, a liner 206 positioned in the housing such that the quantity of high explosive is positioned between the housing and the liner, and that the liner comprises a rigid body formed by dry compression of a dry mixture of a powdered meta made from a mixture of powdered metal, a powdered metal binder, and a selected amount of nanoparticle material (see above; Marya - Figs. 9, 10; [0038]-[0045], [0050]-[0051]; Clark - ([0005], [0014] - [0016]). Marya, as modified by Clark and Nano, discloses detonating the shaped charge to eject a jet made of the liner at high velocity to penetrate the formation and create a perforation extending into the formation (Marya - [0023], [0026]-[0029], [0044]). 
Regarding claims 2, 8, 15, and 21: Marya as modified by Clark and Nano, discloses that the nanoparticle material is a mixture of nanoparticle constituents (Marya - [0049], [0055]; Nano - abstr.).
.
Claims 4-6, 10-13, 17-19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20090151949), Clark et al. (US 20020129726) and Nano, as applied claims 1, 7, 14, and 20 above, and further in view of Scott et al. (US 20120085585).
Marya, Clark and Nano disclose the invention substantially as claimed and as discussed above. 
Regarding claims 4, 10, 17, 23: Marya, as modified by Clark and Nano, discloses the material design for shaped charges including preferential mixtures to improve perforation operations (see above). However, Marya does not explicitly disclose the all of the exact proportions of the constituents and thus does not explicitly disclose that the mixture includes approximately 50-98 percent by weight of powdered tungsten, 1-49 percent by weight of powdered metal binder, and 1-49 percent by weight of nanoparticle material. Clark and Scott disclose a more detailed material formulation and explicitly disclose that the mixture includes approximately: 50-98 percent by weight of powdered tungsten (Clark - [0016], approximately 1-49 percent by weight of powdered metal binder (Clark - [0017]), and approximately 1-49 percent by weight of nanoparticle material (Scott - [0022]). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art to have added the material constituents in the percentages as taught by Clark and Scott to the mixture disclosed by Marya to form a particle-matrix composite material having a desired density for use in subterranean 
Regarding claims 5, 11, 18, and 24: Marya as modified by Nano, Clark, and Scott, discloses that the powdered binder metal is selected from the group consisting of lead, molybdenum, tantalum, copper, aluminum, and any combination thereof (Clark - [0017]; claims 5, 6). 
Regarding claims 6, 12, 19, and 25: Marya as modified by Nano, Clark, and Scott, discloses that the nanoparticle material is selected from the group consisting of aluminum, zinc, niobium, magnesium, zirconium, titanium, and any combination thereof (Scott - [0025], [0028]).  
Regarding claim 13: Marya as modified by Nano, Clark, and Scott, discloses that the nanoparticle material is a reactive nanoparticle material (Marya - [0033]). Marya as modified by Nano, Clark, and Scott, discloses positioning a quantity of the reactive nanoparticle material in the perforations (Marya - [0033]; claim 9). Marya as modified by Nano, Clark, and Scott, discloses reacting the reactive nanoparticle materials in the perforation with in situ fluid (Marya - [0033]; claim 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Marya et al. (US 20110094406), Bates et al. (US 20070056462), Yadav (US 20100210450), Kim et al. (US 20150115193), Li (US 20130337414), Shinbach et al. (20120100373), Daniel et al. (US 20150250829), Regalbuto (US 4932239), and Mayville et al. (US 8657974) alone or in combination disclose various 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
12/27/2021